Name: 2004/458/EC:Commission Decision of 29 April 2004 amending Appendix B to Annex XII to the 2003 Act of Accession to include certain establishments in the meat, milk and fish sectors in Poland in the list of establishments in transition (notified under document number C(2004) 1709) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  European construction;  fisheries;  health;  Europe
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 156/52 COMMISSION DECISION of 29 April 2004 amending Appendix B to Annex XII to the 2003 Act of Accession to include certain establishments in the meat, milk and fish sectors in Poland in the list of establishments in transition (notified under document number C(2004) 1709) (Text with EEA relevance) (2004/458/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (2), and in particular Annex XII, Chapter 6, Section B, Subsection I, point 1, paragraph (e) thereto, Whereas: (1) Annex XII, Chapter 6, Section B, Subsection I, point 1, paragraph (a) to the 2003 Act of Accession provides that the structural requirements laid down in Annex I to Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (3), in Annex I to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (4), in Annexes A and B to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (5), in Annex I to Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations (6), in Annex B to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (7) and in the Annex to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (8) are not to apply to establishments in Poland listed in Appendix B to Annex XII to the Act of Accession until 31 December 2006, subject to certain conditions. (2) In Poland, two-hundred more high capacity meat establishments, thirty-five more milk processing establishments and twenty-four more fish processing establishments have difficulties in complying with the structural requirements laid down in Annex I to Directive 64/433/EEC, in Annex I to Directive 71/118/EEC, in Annexes A and B to Directive 77/99/EEC, in Annex I to Directive 94/65/EC, in Annex B to Directive 92/46/EEC and in the Annex to Directive 91/493/EEC, by 1 May 2004. (3) Accordingly those two-hundred and fifty-nine establishments need time to finalize their upgrading process in order to be in full compliance with the relevant structural requirements laid down in Directives 64/433/EEC, 71/118/EEC, 77/99/EEC, 94/65/EC, 92/46/EEC and 91/493/EEC. (4) The two-hundred and fifty-nine establishments, which are currently in an advanced state of upgrading, have given reliable guarantees that they have the necessary funds to correct their remaining shortcomings within a short time and have received a favourable opinion from the Polish General Veterinary Inspectorate, as regards the finalisation of their upgrading process. (5) For Poland, the detailed information regarding the shortcomings for each establishment is available. (6) In order to facilitate the transition from the existing regime in Poland to that resulting from the application of the Community veterinary legislation, it is justified therefore upon the request of Poland, to grant the two-hundred and fifty-nine establishments a transitional period. (7) Due to the advanced stage of upgrading of the two-hundred and fifty-nine establishments, the transitional period should be limited to a maximum of 12 months. (8) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision. HAS ADOPTED THIS DECISION: Article 1 1. The establishments listed in the Annex to this Decision are added to the Appendix B referred to in Chapter 6, Section B, Subsection I, point 1 paragraph (a) to Annex XII to the 2003 Act of Accession. 2. For the establishments listed in the Annex, the rules foreseen in Annex XII, Chapter 6, Section B, Subsection I, point 1, paragraph (b) to the Act of Accession are applicable. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 236, 23.9.2003, p. 17 (2) OJ L 236, 23.9.2003, p. 33 (3) OJ 121,29.7.1964, p. 2012. Directive as last amended by the 2003 Act of Accession. (4) OJ L 55, 8.3.1971, p.23. Directive as amended by Regulation (EC) No 807/2003 (5) OJ L 26, 31.1.1977, p. 85. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36.) (6) OJ L 368, 31.12.1994, p. 10. Directive as amended by Regulation (EC) No 806/2003 (7) OJ L 268, 14.9.1992, p. 1. Directive as amended by Regulation (EC) No 807/2003 (8) OJ L 268, 24.9.1991, p. 1. Directive as amended by Regulation (EC) No 806/2003 ANNEX Meat, milk and fish establishments in transition Part 1 No Veterinary approval number Name and address of establishment Sector: Meat Date of compliance Activity of the establishments Fresh meat, Slaughter, Cutting Meat products Minced meat, Meat preparation Cold store 1. 02010202 Przedsiebiorstwo Produkcyjno.Handlowo. Uslugowe AD. POL, sp. j., X X 31.01.2005 2. 02190117 Rolmeks, SpÃ ³lka z o.o. ul. Kwiatowa 19 58. 130 ZarÃ ³w, BukÃ ³w X 31.10.2004 3. 04090202 Z. P. M. Bolan  Boleslaw Wojtasik X X 30.04.2005 4. 04140307 Przedsiebiorstwo Rolno Drobiarskie Sawdrob  w GrÃ ³dku Z. P. M Ubojnia Drobiu w Osiu X X 31.10.2004 5. 04090203 Przedsiebiorstwo Rolno.Przemyslowe, SpÃ ³lka z o. o. w Rzadkwinie X X 31.10.2004 6. 04050204 P.P.H.U. Irex, Irena Jasinska X X 30.04.2005 7. 04090105 P.P.M. Marwoj, sp.j. Mielcarek.Przybylski X 31.01.2005 8. 04040202 Zaklad Miesny Ritter, Kazimierz Ritter, X X X 31.10.2004 9. 06030202 Zaklad PrzetwÃ ³rstwa Miesnego KOMPLEKS Stepien, Panasiuk. Stepien sp.j. X X 31.01.2005 10. 06040201 Masarnia z Ubojnia Stanislaw Kurantowicz, X X 31.01.2005 11. 06050201 Zaklad PrzetwÃ ³rstwa Miesa MATTHIAS  Sp z o. o. X X X 31.01.2005 12. 06080302 IMPERIAL Sp. z o.o. X X 31.10.2004 13. 06180201 Zaklad PrzetwÃ ³rstwa Miesnego sp.j. P. Zubrzycki, J.Zielinski X X X 31.01.2005 14. 10010205 Zaklad PrzetwÃ ³rstwa Miesnego J.S.AJ. Mielczarek,sp. j. X X 31.04.2005 15. 10030201 Zaklad PrzetwÃ ³rstwa Miesnego Krzysztof Bartos X X 31.01.2005 16. 10030202 Zaklad Wedliniarski i Ubojnia Grzegorz Kepa X X X 31.10.2004 17. 10030204 Zaklad Miesny Waclaw Szaflik, X X 31.10.2004 18. 10030205 Zaklad PrzetwÃ ³rstwa Miesnego KAWIKS Sp.j., Karol Chachulski, Wincenty Chachulski, X X 31.10.2004 19. 10080209 P. P. H. "Jamir" Skup, UbÃ ³j, PrzetwÃ ³rstwo Miesa, X X 31.01.2005 20. 10090302 Sp. j. LIWA Pajeczno, X 31.01.2005 21. 10120204 Ubojnia Zwierzat Rzeznych Zofia Polcyn, Hucisko X 31.01.2005 22. 10120213 Przedsiebiorstwo Produkcyjno - Handlowo. Uslugowe Bak. Pol Jan Bakalarz, X 31.10.2004 23. 10120215 Zaklad PrzetwÃ ³rstwa Miesnego Gaik  - Andrzej Gaik, X X 31.10.2004 24. 10140204 Janina Stanislaw Zalewscy P. P. H. U. Zaklad Miesny Borowina, X X 31.10.2004 25. 10180302 Zaklady Miesne Makro Walichnowy sp. z o. o., X X X 31.01.2005 26. 10184001 Zaklad Produkcji Konserw Marko. Pek  sp. z o.o. X 31.01.2005 27. 10190201 Gminna SpÃ ³ldzielnia Samopomoc Chlopska, X X 31.10.2004 28. 10190204 Z. P. H. U. Ubojnia Masarnia, J. Karczmarek, X X 31.10.2004 29. 10190205 Zaklad Miesno.Wedliniarski POL.MAT, sp. z o.o., X X 31.10.2004 30. 10200322 Przedsiebiorstwo Produkcyjno.Handlowe ALFA, Jan Chrzest, Ignacy Karolak sp. j. X 31.01.2005 31. 12070104 Bogdan Grabiec i WspÃ ³lnicy sp.j. X 31.01.2005 32. 12070211 P. P. H. U. Markam  Andrzej Marek Skolarus X 31.10.2004 33. 12070316 Zaklad Produkcji Miesno.Wedliniarskiej, Marek Florczak, X X 31.10.2004 34. 12100101 Ubojnia Zwierzat Rzeznych JÃ ³zef Chochorowski, X 31.10.2004 35. 12100103 Ubojnia Zwierzat Kazimierz MÃ ³lka. X 31.01.2005 36. 12100104 Zaklad Uslugowo.Handlowy Zakup Zywca, UbÃ ³j i Sprzedaz Miesa, Mieczyslaw Gawlik, X 31.10.2004 37. 12100105 ObrÃ ³t Zwierzetami Rzeznymi Skup i UbÃ ³j oraz Sprzedaz Miesa Ireneusz Bieniek, X 31.10.2004 38. 12100107 Skup i UbÃ ³j Zwierzat Rzeznych Sp. J., Mikulec Czeslaw, Janusz, Pawel X 30.04.2005 39. 12100108 Zaklad Uboju Zwierzat Rzeznych Jan Kolbon, X 31.10.2004 40. 12100113 Handel Zwierzetami Rzeznymi i UbÃ ³j"Antocel, Antoni Slaby, X 31.01.2005 41. 12110111 FIRMA KOJS, Miroslaw Kojs, X 31.01.2005 42. 12110201 BIELA  Skup UbÃ ³j Zwierzat, Sprzedaz Hurtowa Miesa, Handel Wyrobami Miesnymi, Transport Ciezarowy, Stanislaw Biela, X X 31.01.2005 43. 12120131 UbÃ ³j Zwierzat Rzeznych, Skup, Sprzedaz Zywca i Miesa, Stanislaw Ogonek, X 31.01.2005 44. 12120218 Z.P.M. Edmund Barczyk, X X X 31.01.2005 45. 12133807 "Lepro.Pol" Sp.j. UbÃ ³j Zwierzat Rzeznych, Hurtowa Sprzedaz Miesa, X 31.01.2005 46. 12620308 Zaklad Garmazeryjno. Wedliniarski Stanislaw Poreba, X X 31.10.2004 47. 14070204 Zaklad Miesny "Nowopol" Sp. j. Odzial:Garbatka Letnisko X X 30.04.2005 48. 14074201 RECREO Zaklad Miesny Maciej Antoniak X 30.04.2005 49. 14230102 Rzeznia Ubojnia, ZUH Jan Tomczyk, X 30.04.2005 50. 14230202 Ubojnia Zwierzat Gospodarczych Andrzej Kazala X 30.04.2005 51. 14250104 Zaklad Masarski SADELKO Sp.j. X 30.04.2005 52. 14250205 Przedsiebiorstwo Produkcyjno. Uslugowo.Handlowe  DURO  Sp. z o.o. X X 31.01.2005 53. 14250213 Zaklad Masarski KRAWCZYK  X X 31.10.2004 54. 14310352 Centrum Miesne Eurosmak sp. z o.o. X 31.10.2004 55. 14340314 SOBSMAK sp. z o.o. X X 31.10.2004 56. 14380301 Zaklady Miesne Ratynski i Synowie  Sp.j. X X 30.04.2005 57. 16610101 "Ubojnia" A.J.K. Matejka sp.j., X 31.10.2004 58. 16610301 Zaklad PrzetwÃ ³rstwa Miesnego Matejka Joachim, X X 31.01.2005 59. 18030102 Ubojnia Zwierzat Rzeznych P.P.M. Taurus  Sp. z o.o. X 31.01.2005 60. 18030105 Zaklad Handlowo. Produkcyjno.PrzetwÃ ³rczy A.Leja i wspÃ ³lnicy sp.j. w Jodlowej X 31.01.2005 61. 18040205 Masarnia Radymno, ul. Szopena 5, 37.550 Radymno FPH sp.j. X X 31.10.2004 62. 18060302 Zaklad Uboju i PrzetwÃ ³rstwa Miesnego "Radikal", X X 31.10.2004 63. 18110208 ZPM "Kabanos", Sp. z o.o., X 31.01.2005 64. 18150201 ZPM H.A. Pasko sp.j., X X 31.10.2004 65. 18160206 ZM "Smak.Eko" sp. z o.o., X X 30.04.2005 66. 18190204 Zaklad PrzetwÃ ³rstwo Miesnego Marek Lesniak X X X 30.04.2005 67. 20070205 APIS sp.j. X X 30.04.2005 68. 20110104 Rolsad Sp. z o.o., X 30.04.2005 69. 20120101 P.P.H.U. Stan  X 30.04.2005 70. 22020201 Zaklad Rzeznicko Wedliniarski, W. Gierszewski X X X 30.04.2005 71. 22070301 Zaklad PrzetwÃ ³rstwa Miesnego W. Zielinski i SpÃ ³lka, sp.j. X X X 31.01.2005 72. 24030306 Zaklad PrzetwÃ ³rstwa Miesnego Jan Bielesz v sp. z o.o. X X 30.04.2005 73. 24060201 Zaklad Masarski ME Jedrycha, X X 30.04.2005 74. 24060212 Z. P. U. UbÃ ³j i PrzetwÃ ³rstwo Miesa, Jan Maryja, X X 31.10.2004 75. 24100315 P. H. U. "ADAM. POL", Adam Gajdzik ul. Rolnicza 5, X 30.04.2005 76. 24150201 Zaklad Rzezniczo.Wedliniarski B. M. Janeta sp. j. X X X 30.04.2005 77. 24690317 Seigros  Sp. z o. o. Dzial Produkcji Miesa X X 31.10.2004 78. 24700302 Rzeznictwo.Wedliniarstwo C. P. Poliwczak Zaklad Pracy Chronionej, X X X 31.10.2004 79. 24770301 P. P.U.H. Burakowski X X 31.10.2004 80. 24774002 Zaklady Miesne BRADO. 2  S.A w Tomicach, Oddzial nr 2 Ubojnia w Tomicach X 31.10.2004 81. 26020104 "POL.MIES" Ubojnia Zwierzat, Miroslaw Kwiecien X 31.10.2004 82. 26020304 WIR  Szproch i Pietrusiewicz PrzetwÃ ³rstwo Miesa SpÃ ³lka Jawna X X 30.04.2005 83. 26040202 Zaklad Rolny i PrzetwÃ ³rstwa Miesnego "JANPOL" Jan i Grazyna Slomka,Sp. j. X X X 31.10.2004 84. 26040209 Zaklad Rzezniczo.Wedliniarski, Zaklad Nr 2, X X X 31.01.2005 85. 26043804 Handel Miesem -UbÃ ³j i RozbiÃ ³r Miesa, H. Brela X 31.10.2004 86. 26110203 Zaklad PrzetwÃ ³rstwa Miesnego "Jawor" Janusz Stefanski X X 31.01.2005 87. 28030202 ZPHU Sp.j., R. St. M. Kaminscy, X X 31.01.2005 88. 28030203 Zklad PrzetwÃ ³rstw Miesnego Karscy Sp. j., Filia Uzdowo X X X 31.01.2005 89. 28030204 Zaklad PrzetwÃ ³rstwa Miesnego JÃ ³zef Malinowski X X X 31.10.2004 90. 28070202 Masarnia Matis, Sp. z o.o. X X 31.01.2005 91. 28120101 Przedsiebiorstwo Wielobranzowe Kazimierz Pawlicki X 31.01.2005 92. 28120102 GOLDMAS Sp.j. Szafarnia, X 31.01.2005 93. 28140313 BIO.LEGIZ S.A., ul. Glowackiego 28, 10.448 Olsztyn Zaklad w Jezioranach X 31.10.2004 94. 28183803 Masarnia "Kurpianka"Sp.j., X 31.10.2004 95. 30040204 Rzeznictwo.Wedliniarstwo Z.J. Konarczak X 31.01.2005 96. 30090302 WyrÃ ³b Wedlin i WyrobÃ ³w Wedliniarskich, Kazimierz Kolodziejczak, X X 31.10.2004 97. 30170601 Drop S.A X 30.04.2005 98. 30240204 Rolniczy Kombinat SpÃ ³ldzielczy im. Ludowego Lotnictwa Polskiego w Wilczynie, X X 31.01.2005 99. 32120201 Z.P.M. Eugeniusz Kowalczyk, X X X 31.01.2005 100. 06030202 Zaklad PrzetwÃ ³rstwa Miesnego Kompleks , Stepien, Panasiuk, Stepien Sp. J. 22-110 Ruda Huta, LesniczÃ ³wka X X 31.01.2005 101. 06180201 Zaklad PrzetwÃ ³rstwa Miesnego Sp. J., Piotr Zubrzycki, Janusz Zielinski, w Kolonii LaszczÃ ³wka 49; 22-600 TomaszÃ ³w Lubelski X X 31.01.2005 102. 06040201 Masarnia z Ubojnia, Stanislaw Kurantowicz, ul. Ceglana 25, HrubieszÃ ³w 22-500 X X 31.01.2005 103. 06080302 Zaklad PrzetwÃ ³rstwa Miesnego w Kamionce firmy "IMPERIAL" S.A., ul. Gospodarcza 27, 20 - 211 Lublin X X 31.10.2004 104. 06050201 ZPM "MATTHIAS" Sp. z o.o. Kolonia Zamek 48 23-310 Modliborzyce X X X 31.01.2005 105. 08030201 Rzeznictwo i Wedliniarstwo Szczerba Augustyn ul.Polna 1, 66-300 Miedzyrzecz X X 30.04.2005 106. 12060220 Firma Swierczek  Zaklad Uboju, Rozbioru i PrzetwÃ ³rstwa Miesa, 32-043 Skala, ul. Rzeznicza 1. X 31.01.2005 107. 12610316 KRAK-MIES  J, Naruszewicz, ul. Makuszynskiego 2A 31-752 KrakÃ ³w X X 30.04.2005 108. 24050201 ZPU Tadeusz Marciniszyn Pniew, ul. Pyskowicka 2, 42-120 Pyskowice X 30.04.2005 109. 24050302 Zaklad Masarski H. Suchanek 44-120 Pyskowice, ul. Zaolszany 38 a X 31.01.2005 110. 24704201 Firma Miesno - Wedliniarska AJPI , Filia nr. 1,2,3, 41-400 Myslowice, ul. Oswiecimska 54 X 31.10.2004 111. 24163801 Ubojnia Zwierzat Rzeznych G.Palucha, M. Skipirzepa 42-480 Poreba, ul. Armii Krajowej 6 X 31.01.2005 112. 24170308 Zaklad PrzetwÃ ³rstwa Miesnego Marek Loboda, 34-322 Gilowice 1040 X 30.04.2005 113. 24100202 P.P.H. HIT  sp. z o.o. 43-229 Cwiklice, ul. Spokojna 48 X 30.04.2005 114. 30220201 Ubojnia Masarnia Folmas Sp. z o.o. Rawicz Folwark 49 X 31.01.2005 115. 32610201 Pomorski Przemysl Miesny Agros Koszalin.S.A.  75-209 Koszalin ul. BoWiD 1 X X 30.04.2005 116. 0203806 "Agro - Tusz" Sp. j., A. Okaj, R. Kregulewski, J. Glodowski, 55-106 Zawonia, Tarnowiec 92 A, X 30.04.2005 117. 04113801 Przedsiebiorstwo Produkcyjno-Handlowo-Uslugowe Eksport-Import, Roman Zalewski, Morawy, 88-210 Dobre X 30.10.2004 118. 04630201 Przedsiebiorstwo Produkcyjno-Uslugowo-Handlowe, Masarnia z Ubojnia , Czeslaw Holubek 87-100 Torun, ul. Wschodnia 19 X X 30.04.2005 119. 04010205 Zaklad Rzezniczo-Wedliniarski, Krzysztof Kotrych, Sliwkowo 7, 87-731 Waganiec X X 30.04.2005 120. 04143806 Zaklad Masarski Marek Rokita ul. Wyzwolenia 6, 86-181 Serock X 30.04.2005 121. 04140305 CHMARZYNSKI - Przemysl Miesny i Handel Sp. z o. o. ul. Rynek 14, 86-150 Osie X X 31.10.2004 122. 04140207 Rzeznictwo-Wedliniarstwo BKB Sp. z o. o., Cieleszyn, 86-120 Pruszcz X X 30.04.2005 123. 10010202 Rzeznictwo-Wedliniarstwo Dominik Marczak, 97-400 BelchatÃ ³w, DobrzelÃ ³w 4 X X 31.01.2005 124. 12090225 Zaklad Uboju i PrzetwÃ ³rstwa Miesnego WEDZONKA  JÃ ³zef GÃ ³rka, 32-400 Myslenice, ul. Slowackiego 100 X 31.01.2005 125. 12160207 Zaklad PrzetwÃ ³rstwa Miesnego ROL-  Leszek Roleski ul. Sloneczna 22, Zblitowska GÃ ³ra, 33-113 Zglobice X X 31.10.2004 126. 12110202 Firma BATCZEW , Stanislaw Komperda, Zaklad Masarski, Morawczyna 111, 34-404 Klikuszowa X X 30.04.2005 127. 14110203 Zaklad PrzetwÃ ³rstwa Miesnego Getmor  Tadeusz Mroczkowski Chrzanowo 28, 06-225 Rzewnie X X 30.10.2004 128. 14340309 Wisapis  Zaklad Miesny -Andrzej Jurzyk, 05-200 Zielonka, ul. Bankowa 2 X X 30.04.2005 129. 14240101 UbÃ ³j Trzody Chlewnej i Bydla Zbigniew Zareba, SkÃ ³rznice 32, 06-120 Winnica X 30.04.2005 130. 18170201 ZMs Beef-San  S.A.w Sanoku 38-500 Sanok, ul. Orzeszkowej X X 30.04.2005 131. 18040202 Zaklad PrzetwÃ ³rstwa Miesnego SZAREK , 37-500 Jaroslaw, ul. Widna GÃ ³ra 74A X X 31.01.2005 132. 22050303 Zaklad PrzetwÃ ³rstwa Miesnego BALERONIK  Ziegert Henryk, 83-300 Kartuzy, ul. Msciwoja II X X 30.04.2005 133. 22050309 GS SCH  Zukowo 83-330 Zukowo, ul.3-go Maja 9E X X 30.04.2005 134. 22060201 Zaklady Miesne Koscierzyna Sp. z o.o., ul. Strzelecka 30/B 83-400 Koscierzyna X X X 30.04.2005 135. 22060203 Zaklad Miesny Gminna SpÃ ³ldzielnia Samopomoc Chlopska w Karsinie ul. Dluga 184, 83-440 Karasin X X 30.04.2005 136. 22123801 Zaklad Miesny Wiklino Dorota Jaworska, Andrzej Jaworsk, SpÃ ³lka Jawna 76-200 Slupsk, Wiklino 2 X 30.04.2005 137. 22140301 "P i A" Sp. z o. o. 83-130 Pelplin, ul. PodgÃ ³rna 8, X X 30.04.2005 138. 24010317 Prywatny Zaklad Miesny  GAIK , Sp. z o.o. 42-460 NajdziszÃ ³w, ul. Topolowa 14 X X 30.04.2005 139. 24010318 PrzetwÃ ³rstwo Miesne Bogdan Szopa, 42-470 Siewierz, ul. Pilsudskiego 21 X X 30.04.2005 140. 24750318 P.P.U.H. PAT- TRADE  Sp. z o.o., 41-200 Sosnoweic, ul. KosciuszkowcÃ ³w 16 b. X X 30.04.2005 141. 24750306 Zaklad Rzezniczo- Wedliniarski Bogdan Janik, 41-209 Sosnowiec, ul. Chmielna 14 X X 30.04.2005 142. 24650301 Zaklad Miesny ANTOSIK  41-300 Dabrowa GÃ ³rnicza, ul. Laczaca 39 X X 30.04.2005 143. 24040206 Zaklad Produkcyjno -Handlowy ADMAR  Siedlec, ul. Czestochowska 34, 42-253 JanÃ ³w X 30.04.2005 144. 24040203 PHP YABRA  Sp. z o.o. 42-297 Poraj, ul. Wschodnia 15 Zaklad PrzetwÃ ³rstwa Miesnego i Produkcji Konserw w Kamienicy Polskiej, ul. Konopnickiej 404 42-260 Kamienica Polska X 30.04.2005 145. 24640307 P.P.H.U.,  ROMAN  Eksport-Import Sp. z o.o. 42-200 Czestochowa, ul. Ks. Kordeckiego 85/87 X 31.01.2005 146. 24690306 P.P.H. ROJBER , Tomasz Rojek Sp.J., 40-479 Katowice, ul. Pszczynska 10 X 31.01.2005 147. 24090304 Zaklady Miesne PORAJ  Marian Pucek, 42-360 Poraj, ul. Nadrzeczna 11 X X 30.04.2005 148. 24100201 Warsztat Rzezniczo Wedliniarski, F. Szostok 43-211 CzarkÃ ³w, ul. Boczna 1 X X X 30.04.2005 149. 24120102 Zaklad Wedliniarski Andrzej Stania, 44-266 Swierklany, ul. Zygmunta Starego 14, Zaklad Uboju Zwierzat w Jankowicach, ul. Sportowa 2, 44-264 Jankowice X 30.04.2005 150. 24080201 RSP PRZELOM  - Masarnia 43-196 MikolÃ ³w - BujakÃ ³w, ul. Ks. GÃ ³rka 144 X X 30.04.2005 151. 24130301 Zaklady Miesne Ryszard Wojtacha, 42-600 Tarnowskie GÃ ³ry, ul. Nakielska 9/11 X 31.01.2005 152. 24150101 P.P.H-U Rzeznictwo Gastronomia, Tadeusz Kaczyna Zaklad nr.l, 44-373 Wodzislaw - Zawada, ul. Szybowa 1 X 30.10.2004 153. 24150304 PPUH JANTAR  Sp. z o.o. Zaklad Masarniczy 44-370 PszÃ ³w, ul. Ks. Skwary 3 X 30.10.2004 154. 24150103 PPH  ROMA  Romana Leks-Krzanowska 44-361 Syrynia ul. 3 Maja 74 X 30.04.2005 155. 24080307 Z.P.M.  KODRIN  Henryk Serafin, 43-176 Gostyn, ul. Tyska 56 a X 30.10.2004 156. 24780302 WarsztatWedliniarski, Myrcik  Sp. J., 41-800 Zabrze, ul. Paderewskiego 28-30 X 30.10.2004 157. 24164003 P.P.H.U.  JAN*M*JAN  s.c., 42-400 Zawiercie, ul. Senatorska 13 X 31.01.2005 158. 24080305 Rzeznictwo - Wedliniarstwo Grzegorz Zdrzalek 43-178 Ornontowice, ul. Lesna 2 X X 30.04.2005 159. 28010103 Zaklad Miesny Bekon ul. Prusa 2, 11-210 Sepopol X 30.04.2005 160. 30050303 Waldi Zaklad PrzetwÃ ³rstwa Miesnego, 62-065 Grodzisk Wielkopolski, ul. PowstancÃ ³w Chocieszynskich 97 X X X 30.04.2005 161. 30050202 Zaklad Miesno Wedliniarslki Pawel Matysiak, 62-067 Rakoniew Garbary 2a X X 31.01.2005 162. 30050212 Waldi ZPM Sp.j Rzeznia Ptaszkowi, 62-065 Grodzisk Wielkopolski, Ptaszkowo 1A X 31.10.2004 163. 30050304 ZPM Szajek, 62-066 Garnowo, ul. Poznanska 50b X X X 31.01.2005 164. 30260103 Przedsiebiorstwo Prywatne WOJ.-MAR Rzeznia w Manieczkach, 63-112 Brodnica, Manieczki, ul. Borecka 5. X 31.10.2004 165. 30280102 PPH ROMEX Pachela Legowo, Rzeznia Wagrowiec, 62-100 Wagrowiec, ul. Skocka 14 X 31.01.2005 166. 30020207 Zaklad Rzezniczo Wedliniarski 64-980 Trzcianka, Osiedle Domanskiego 39 X X 31.01.2005 167. 32040306 Masarnia i Ubojnia, Bernard Uchman, 72-132 Mosty 52E X X 31.01.2005 168. 32040202 ZPM Grupa Farmer , Ignacy Zaniewski, 72-200 Nowogard X X 31.01.2005 169. 32150201 Rzeznictwo i Wedliniarstwo Elzbieta i Stanislaw Zimorodzcy 78-400 Szczecinek Dalecino 41A X X 30.04.2005 Fresh Poultry Meat - Meat Products 170. 04010501 Zaklad Przemyslu Miesnego "DrÃ ³balex" s.c. w Rudnikach X X 31.01.2005 171. 10143902 F.H. "Alma" UbÃ ³j i Dzielenie Drobiu w Cieniach X 30.04.2005 172. 12100401 PPH Drobeksan w Nowym Saczu Ubojnia Drobiu X 31.01.2005 173. 14323901 Ejko E. Kolczynska, J. Kolczynski w Radonicach X 31.10.2004 174. 16064301 Ubojnia i Handel Drobiem "Ko - Ko" Sp.j. w Swierczowie X 31.01.2005 175. 16610501 Opolskie Zaklady Drobiarskie w Opolu X X 30.04.2005 176. 20110501 SpÃ ³ldzielnia ProducentÃ ³w Drobiu "Eko-Gril" w SokÃ ³lce X 31.10.2004 177. 24063903 Matyja  Jolanta Matyja Ubojnia Drobiu, BÃ ³r X 31.10.2004 178. 24690401 Firma Produkcyjno - Handlowa Hybro sp. z o.o. w Katowicach X 30.04.2005 179. 28070503 Zaklad Drobiarski "Lech Drob" w Zalewie X 31.10.2004 180. 30180601 Drop S.A. W Ostrowiu Wlkp. X X 31.01.2005 181. 10010501 PPHU "Kusy", PrzetwÃ ³rstwo Miesne, SpÃ ³lka Jawna, 97-400 BelchatÃ ³w, Korczew 6a X X 30.04.2005 182. 10050501 Grupa ProducentÃ ³w Drobiu BOBROWNIKI  Sp. z o.o., Bobrowniki, 99-418 BelchÃ ³w X 30.04.2005 183. 10100531 Zaklady Drobiarskie, "DROB-BOGS", Jacek Boguslawski Kalen 5 97-320 WolbÃ ³rz X 30.04.2005 184. 10160404 Specjalistyczne Gospodarstwo Rolne Mariola Tonder 97-217 Lubochnia Dabrowa 54 X 30.04.2005 185. 22053901 Ubojnia Drobiu Jerzy Piotrowski, Pepowo ul.Gdanska 118 83-330 Zukowo X 30.04.2005 186. 22053905 A&B DROB Sp. z o. o. ul. Pod Elzbietowo 9 83-330 Zukowo X 30.04.2005 187. 22120501 PUH - Ubojnia Drobiu, Hubart , Piotr i Maria Powezka Bruskowo Wielkie 24 76-206 Slupsk 8 X X 31.01.2005 188. 24010402 Ubojnia Drobiu  Jolgus  42-583 Bobrowniki, ul. Akacjowa 203 X 30.04.2005 189. 24010401 Ubojnia Drobiu Kazimierz Daniliszyn, 42-580 Wojkowice ul. Gierymskiego 2 X 31.10.2004 190. 24700401 PPH  Szendera  S. Szendera 41-408 Myslowice, ul. Morgowska 5b X 31.10.2004 191. 28090401 Zbigniew Jaworski Przedsiebiorstwo Wielobranzowe HASPO X 31.10.2004 192. 30293903 Ubojnia Drobiu Florian Merda, Kopanica Jaromierz X 30.04.2005 193. 30193901 Rzeznia Drobiu Krystyna Skowronska, Chrustowo43, Ujscie X 31.10.2004 194. 30290401 PPHU Indrol sp.j. Rostarzewo, Wolsztynska 68 X 31.10.2004 195. 30210504 Ubojnia Drobiu Krystyna Hamrol, Debienko, Steszew X 31.01.2005 196. 30240501 Zaklad Drobiarski ROWEX sp z o.o. OstrorÃ ³g X 30.04.2005 Cold Stores 197. 16611101 Przedsiebiorstwo, Przemyslu Chlodniczego, FRIGOPOL  S.A. X 30.04.2005 198. 16611102 Chlodnia Olsztyn Sp. z o.o. Oddzial Opole X 30.04.2005 199. 24121101 POLARIS, Chlodnie Slaskie Sp. z o.o., Chlodnia X 30.04.2005 200. 14251101 Zaklad PrzetwÃ ³rstwa Spozywczego MAKÃ W  Sp. z o. o., Chlodnia Skladowa MakÃ ³w, ul. Lipowa 91 26-640 Skaryszew X 30.04.2005 Part 2 No Veterinary approval number Name and address of establishment Sector: Milk Date of compliance Activity of the establishments Milk and milk based products 1. 02251601 Okregowa SpÃ ³ldzielnia Mleczarska w Zgorzelcu X 31.10.2004 2. 06071601 Okregowa SpÃ ³ldzielnia Mleczarska; 23-200 Krasnik, X 31.01.2005 3. 06081601 Okregowa SpÃ ³ldzielnia Mleczarska w Lubartowie X 31.01.2005 4. 06081602 SpÃ ³ldzielnia Mleczarska "Michowianka";MichÃ ³w X 31.01.2005 5. 06641601 Zamojska SpÃ ³ldzielnia Mleczarska; Zamosc X 31.01.2005 6. 10031601 Okregowa SpÃ ³ldzielnia Mleczarska Lask X 30.04.2005 7. 12051604 SpÃ ³ldzielnia Mleczarska w Luznej X 31.10.2004 8. 12101602 Zaklad Produkcji Mleczarskiej Z.J.J.Dominik Sp.j. X 31.01.2005 9. 12631604 MLEKTAR  S.A. X 31.01.2005 10. 14021601 Ciechanowska SpÃ ³ldzielnia Mleczarska w Ciechanowie X 30.04.2005 11. 14031601 Okregowa SpÃ ³ldzielnia Mleczarska w Garwolinie X 30.04.2005 12. 14091601 Mleko  spÃ ³lka z o.o. w Lipsku X 31.01.2005 13. 14151602 Okregowa SpÃ ³ldzielnia Mleczarska, Zaklad Produkcyjny Ostroleka X 30.04.2005 14. 16091601 JAL  Zaklad Produkcyjno Uslugowy Sp.j. X 31.10.2004 15. 24091601 Okregowa SpÃ ³ldzielnia Mleczarska w Myszkowie X 31.01.2005 16. 28621604 Olmlek  Sp. z o. o., Olsztyn X 31.01.2005 17. 30211602 Bukowsko Grodziska SM ZP w Buku X 30.04.2005 18. 30641601 Mleczarnia Naramowice Sp.z o.o. w Poznaniu X 30.04.2005 19. 32091601 SpÃ ³ldzielnia Mleczarska Mlekosz  w Koszalinie Serownia w Bobolicach X 30.04.2005 20. 32611601 SpÃ ³ldzielnia Mleczarska Mlekosz  Zaklad Mleczarski w Koszalinie X 30.04.2005 21. 04041602 SpÃ ³ldzielnia Mleczarska w Listwie, 86-230 Lisewo ul. Chelminska 48 X 30.04.2005 22. 04141602 SpÃ ³ldzielnia Mleczarska ul. PodgÃ ³rna 11, 86-140 Drzycim X 31.01.2005 23. 10081603 LÃ ³dzka SpÃ ³ldzielnia Mleczarska Oddzial Produkcyjny Puczniew X 31.04.2005 24. 10111602 SpÃ ³ldzielnia Mleczarska 99-220 Wartkowice ul.SpÃ ³ldzielcza 3 X 30.04.2005 25. 12071601 OSM w Limanowej Ul. Starodworska 6 Zaklad produkcyjny Limanowa X 31.03.2005 26. 12071603 OSM w Limanowej Zaklad Produkcyjny Tymbark X 30.04.2005 27. 16011603 Okregowa SpÃ ³ldzielnia Mleczarska w Brzegu Oddzial Produkcyjny w Lewinie, Brzeskim ul.Marii Konopnickiej 1,49-340 Lewin Brzeski X 30.04.2005 28. 22011601 Zaklad Produkcyjno-Handlowy "SER-MILK" J. Kazubska, S. Kazubski, Zielin 1, 77-235 Trzebielino X 30.04.2005 29. 22051601 Okregowa SpÃ ³ldzielnia Mleczarska 83-300 Kartuzy ul. Msciwoja II1 X 30.04.2005 30. 30631601 OSM Rawicz Zaklad Produkcyjno Handlowy w Lesznie X 31.10.2004 31. 32011601 Okregowa SpÃ ³ldzielnia Mleczarska, 78 - 200 Bialogard, ul. Chocimska 2 X 30.04.2005 32. 32151603 Mleczarnia, Irena Kostyla 78-445 Lubowo, ul. Strzelecka 5 X 30.04.2005 33. 32161601 Okregowa SpÃ ³ldzielnia Mleczarska, 78 - 200 Bialogard. Topialnia SerÃ ³w Rabino X 30.04.2005 34. 06141601 SpÃ ³ldzielnia Mleczarska "KurÃ ³w", 24-170 KurÃ ³w, ul. I-ej Armii Wojska Polskiego 66 X 30.04.2005 35. 14361601 Rolnicza SpÃ ³ldzielnia Mleczarska Rolmlecz  w Radomiu, Zaklad Mleczarski w Zwoleniu, ul. Pulawska 88, 26-700 Zwolen X 30.04.2005 Part 3 No Veterinary approval number Name and address of establishment Sector: Fish Date of compliance Activity of the establishments Fish and fish products 1. 02251801 Firma Produkcyjno Handlowa HELENA  X 30.09.2004 2. 06621801 P.P.H. AMIKA  Zaklad PrzetwÃ ³rstwa Rybnego X 31.01.2005 3. 14251802 PPH MARK  M.K. Szczesny X 31.10.2004 4. 22021802 R.M. Jacek Schomburg Zaklad w Brusach X 30.04.2005 5. 24091801 SONA , Sp. z o.o. X 30.04.2005 6. 26611801 PPH HORN , Sp. z o.o. X 31.10.2004 7. 28141802 Gospodarstwo Rybackie Sp. z o.o. w likwidacji PrzetwÃ ³rnia Ryb w Rusi X 31.10.2004 8. 32161803 Zaklad PrzetwÃ ³rstwa Spozywczego SOLAR  Sp. Jawna, E. i M. Dziobak X 30.04.2005 9. 32161807 Przedsiebiorstwo Wielobranzowe HEST  X 31.10.2004 10. 02641801 REX  P. P. H. i U. PrzetwÃ ³rnia ArtykulÃ ³w Spozywczych i Ryb, Roman Boniewski, ul. Lanowa 2, 52-311 Wroclaw X 30.04.2005 11. 12061804 Zaklad PrzetwÃ ³rstwa Rybnego KRAK-FISH , Marek Piekara, Antoni Solecki, S.J. PoskwitÃ ³w 136 X 31.01.2005 12. 22051804 Handel i PrzetwÃ ³rstwo Ryb Belona , Helena Wenta ul. Piwna 21 83-340 Sierakowice X 30.04.2005 13. 22061801 RybolÃ ³wstwo Morskie, Jacek Schomburg, z siedziba w Helu Zaklad w Karsinie, ul. Dluga 29, 83-440 Karsin X 30.04.2005 14. 22081811 PHU PrzetwÃ ³rstwo Rybne BOJA, 84-300 Lebork, ul. Majkowskiego 2 X 30.04.2005 15. 22111820 Zaklad Rybny  ARPOL  84-120 Wladyslawowo, ul. Portowa 5 X 30.04.2005 16. 22111844 PrzetwÃ ³rstwo Ryb oraz Handel Obwozny Halina Szymanska 84-120 Wladyslawowo, ul. RÃ ³zy WiatrÃ ³w 24 X 30.04.2005 17. 22141803 PrzetwÃ ³rnia Ryb Kamila  Kolonia Ostrowicka 83-135 Mala Karczma X 30.04.2005 18. 22151804 REDRYB  mgr Helena Traszkowska, 84-240 Reda, ul. SpÃ ³ldzielcza 13 X 30.04.2005 19. 22151805 Firma Produkcyjno-Handlowa MAS , Warszkowo Mlyn, 84-106 Lesniewo X 30.04.2005 20. 22151814 DanPol fish Sp.z o.o., ul. Robakowska 75, 84-241 Goscicino X 30.04.2005 21. 32151801 Rybpol  SpÃ ³lka Jawna 78-422 Gwda Wielka, Strazacko X 30.04.2005 22. 06621801 Przedsiebiorstwo Produkcyjno -Handlowe AMIKA  Zaklad PrzetwÃ ³rstwa Rybnego 22-100 Chelm ul. Rejowiecka 169 X 31.01.2005 23. 24141801  ADMIRAL  Sp. z o.o. 43-143 Ledziny, ul. Pokoju 20 X 31.10.2004 24. 24141802 BIG _ FISH  Sp. z o.o. Zaklad Produkcyjny, 43-143 Ledziny, ul. Pokoju 5 X 31.01.2005